DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant's arguments filed on 06/14/2022 have been fully considered but they are not persuasive for at least the following reasons:

Applicant arguments:  “Applicants respectfully submit that combination of Wu in view of OSAWA fails to disclose “wherein a thickness of a first setting film layer of each of the colored organic light-emitting units of each color is an odd multiple of a half wavelength of the light of the corresponding color, and/or a thickness of a second setting film layer of each of the colored organic light-emitting units is an even multiple of the half wavelength of the light of the corresponding color”. The Examiner disagrees.  
In response: OSAWA discloses a refractive index and a film thickness of each of the plurality of functional layers are determined to satisfy the formula D(θ)≥D(0)cos θ (0≤θ≤θ.sub.D≤60 degrees) when an angle dependence of emission intensity is defined as D(θ). Emission intensity includes wavelength of light range which has even multiple of half wavelength of light. Furthermore, claim recites” a thickness of a second setting film layer of each of the colored organic light-emitting units is an even multiple of the half wavelength of the light of the corresponding color” does not specified any range of wavelength relation to a thickness.
Furthermore, OSAWA discloses below:
 [0047] The centroid wavelength of energy at light emission of the electroluminescent device 1 is defined as λp, and is referred to as an emission wavelength of the electroluminescent device 1. In the present embodiment, the transparent electrode 111c, the light emitting functional layer 111F, and the reflective electrode 111a are collectively referred to as “a plurality of functional layers”.
[0048] The electroluminescent device 1 according to the present embodiment includes an absorption peak in the emission wavelength and includes at least one absorption peak in a complementary color region of an emission wavelength in the range of 380 nm to 780 nm, an absolute value of a deviation Δuv of a color coordinate of front reflected light at the time of white color illumination from a blackbody locus is below 0.02, and a refractive index and a film thickness of each of the plurality of functional layers are determined to satisfy the following formula 1 when an angle dependence of light intensity is defined as D(θ).
[Mathematical Expression 1]
D(θ)≥D(0)cos θ(0≤θ≤θ.sub.D≤60 degrees)  Formula (1)
[0049] With this configuration, it is possible to achieve a single color-emitting electroluminescent device capable of obtaining colorless external light reflection at the time of non-emission while achieving light intensity within a certain angle from the front.
[0067] Since the hue repeats in units of 360°, the desirable hue H range can be paraphrased as “desirable to be within ±60° from the hue of original hue Ho 180°” in the case of Formula (4). The range can be paraphrased as “more preferable to be within ±30° from the hue being original hue Ho +180°” in the case of Formula (5).
[0068] The xy color coordinate when light is emitted with a certain monochromatic wavelength is calculated from the luminosity factor of a specific wavelength in accordance with the definition of CIE as illustrated in Formula (6). Note that SX, SY and SZ are equal color functions concerning tristimulus values X, Y and Z in the CIE XYZ colorimetric system, and are given as illustrated in FIG. 3.
[0069] Herein, λ is the wavelength and defined in units of nanometer. P(λ) is the power spectrum of the light. In calculating the chromaticity at the specific wavelength λo, P(λ) is calculated as P(λ)=σ(λ−λo) using the Dirac σ function in the Formula (6). That is, the chromaticity XYZ of a specific wavelength is calculated as illustrated in Formula (7).
Therefore, OSAWA discloses above features, as recited claim “wherein a thickness of a first setting film layer of each of the colored organic light-emitting units of each color is an odd multiple of a half wavelength of the light of the corresponding color, and/or a thickness of a second setting film layer of each of the colored organic light-emitting units is an even multiple of the half wavelength of the light of the corresponding color”.
Thus, the well-made rejection included in the 05/26/2022 Non-Final Office Action is proper and hereby made FINAL.  


Claim objection
Claim1 recites the limitation “wherein the second setting film layer is close to a light-emitting side of the display panel, and the first setting film layer is disposed below the second setting film layer” , however, claim 1 recites wherein a thickness of a first setting film layer of each of the colored organic light-emitting units of each color is an odd multiple of a half wavelength of the light of the corresponding color, and/or a thickness of a second setting film layer of each of the colored organic light-emitting units is an even multiple of the half wavelength of the light of the corresponding color. Therefore, either a thickness of a first setting film layer of each of the colored organic light-emitting units of each color is an odd multiple of a half wavelength of the light of the corresponding color is optional, as construed by examiner and the first setting film layer is disposed below the second setting film layer is not required also.  Appropriate correction required.

Claim 12 recites the limitation “wherein the second setting film layer is close to a light-emitting side of the display panel, and the first setting film layer is disposed below the second setting film layer” , however, claim 1 recites wherein a thickness of a first setting film layer of each of the colored organic light-emitting units of each color is an odd multiple of a half wavelength of the light of the corresponding color, and/or a thickness of a second setting film layer of each of the colored organic light-emitting units is an even multiple of the half wavelength of the light of the corresponding color. Therefore, either a thickness of a first setting film layer of each of the colored organic light-emitting units of each color is an odd multiple of a half wavelength of the light of the corresponding color is optional, as construed by examiner and the first setting film layer is disposed below the second setting film layer is not required also.  Appropriate correction required.


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, 12-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2019/0393278 A1; hereafter Wu ) in view of   OSAWA et al ( US 2019/0036081 A1; hereafter OSAWA).

Regarding claim 1.  Wu discloses a display panel, comprising at least one bending region and a non-bending region in a top view, wherein a cross-sectional structure of the display panel comprises (Fig 1-3, Para [ 0026]): 
a display unit (106) provided on a flexible substrate (  substrate 102, Para [ 0026]), wherein the display unit comprises a plurality of colored organic light-emitting units ( Fig 3, LE1-LE3) , each of the colored organic light-emitting units of each color is configured to emit light of a corresponding color ( Fig 3, LE1-LE3, Para [ 0040]), and a cross-sectional structure of each of the colored organic light-emitting units comprises: an anode (1062a), an organic light-emitting layer (1062b), a cathode (1062c), and an encapsulation layer (1064); wherein a thickness of a first setting film layer of each of the colored organic light-emitting units of each color is an odd multiple of a half wavelength of the light of the corresponding color, and/or a thickness of a second setting film layer ( Fig 3, LE1-LE3)  of each of the colored organic light-emitting units is an even multiple of the half wavelength of the light of the corresponding color ( Fig 3, LE1-LE3)  of each of the colored organic light-emitting units ( 1062), wherein the second setting film layer is close to a light-emitting side of the display panel ( element 106), and the first setting film layer is disposed below the second setting film layer ( examiner choose second setting film ” wherein a thickness of a first setting film layer of each of the colored organic light-emitting units of each color is an odd multiple of a half wavelength of the light of the corresponding color”, thus the first setting film layer is disposed below the second setting film layer  is not required even though Wu discloses  anode 1062a is below cathode 1062c).  
But, Wu does not disclose explicitly a thickness of a second setting film layer of each of the colored organic light-emitting units is an even multiple of the half wavelength of the light of the corresponding color.

In a similar field of endeavor, OSAWA discloses a thickness of a second setting film layer of each of the colored organic light-emitting units is an even multiple of the half wavelength of the light of the corresponding color (Para [ 0011, 0047-0049]).
Since Wu and OSAWA are both from the similar field of endeavor, and organic light emitting elements, the purpose disclosed by OSAWA would have been recognized in the pertinent art of WU. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine WU in light of LIU teaching” a thickness of a second setting film layer of each of the colored organic light-emitting units is an even multiple of the half wavelength of the light of the corresponding color (Para [ 0011, 0047-0049])” for further advantage such as improve the light-emission characteristic of OLED elements.

Regarding claim 2. Wu and OSAWA  discloses the display panel according to claim 1, wherein a thickness of the first setting film layer of each of the colored organic light-emitting units of each color positioned in the non- bending region is an odd multiple of the half wavelength of the light of the corresponding color, a compensation film thickness of the first setting film layer of each of the colored organic light- emitting units of each color in the bending region is an odd multiple of the half wavelength of the light of the corresponding color, and the compensation film thickness of the first setting film layer is obtained by compensating the thickness of the first setting film layer through a preset included angle, wherein the preset included angle is an included angle between a tangent direction of the bending region and a setting line (since first setting layer is optional, based on claim 1, this claim limitation is not required).  

Regarding claim 4. Wu and OSAWA discloses the display panel according to claim 1, Wu further discloses the wherein the first setting film layer comprises the anode (anode 1062a), and the second setting film layer ( Fig 3, LE1-LE3) comprises the cathode (1062c) and the encapsulation layer (112).  

Regarding claim 5. Wu and OSAWA discloses the display panel according to claim 4, But, Wu does not disclose explicitly wherein a first functional layer is provided between the anode and the organic light-emitting layer, and the first setting film layer further comprises the first functional layer.  
In a similar field of endeavor, OSAWA discloses wherein a first functional layer is provided between the anode and the organic light-emitting layer, and the first setting film layer further comprises the first functional layer (Fig 2, Para [ 0057-0059]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine WU in light of OSAWA teaching” wherein a first functional layer is provided between the anode and the organic light-emitting layer, and the first setting film layer further comprises the first functional layer (Para [ 0057-0059])” for further advantage such as improve the light-emission characteristic of OLED elements.

Regarding claim 6. Wu and OSAWA discloses the display panel according to claim 4, But, Wu does not disclose explicitly wherein the second setting film layer further comprises the organic light-emitting layer.  
In a similar field of endeavor, OSAWA discloses wherein the second setting film layer further comprises the organic light-emitting layer (Fig 2, Para [ 0057-0059]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine WU in light of OSAWA teaching” wherein the second setting film layer further comprises the organic light-emitting layer (Para [ 0057-0059])” for further advantage such as improve the light-emission characteristic of OLED elements.

Regarding claim 7. Wu and OSAWA discloses the display panel according to claim 6, But, Wu does not disclose explicitly wherein a second functional layer is provided between the organic light-emitting layer and the cathode, and the second setting film layer further comprises the second functional layer.  
In a similar field of endeavor, OSAWA discloses wherein a second functional layer is provided between the organic light-emitting layer and the cathode, and the second setting film layer further comprises the second functional layer (Fig 2, Para [ 0057-0059]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine WU in light of OSAWA teaching” wherein a second functional layer is provided between the organic light-emitting layer and the cathode, and the second setting film layer further comprises the second functional layer (Fig 2, Para [ 0057-0059])” for further advantage such as improve the light-emission characteristic of OLED elements.

Regarding claim 8.  Wu and OSAWA discloses the display panel according to claim 2, wherein the compensation film thickness of the first setting film layer or the compensation film thickness of the second setting film layer, dl, is calculated by following formula:
D1=d0/cosǾwhere dO is the thickness of the first setting film layer or the thickness of the second setting film layer, and Ǿ is the preset included angle (since first setting layer is optional, based on claim 1, this claim limitation is not required).  
 
Regarding claim 12.    Wu discloses an electronic device comprising a display panel, the display panel comprising at least one bending region and a non-bending region in a top view, wherein a cross- sectional structure of the display panel comprises (Fig 1-3, Para [ 0026]): 
a display unit (Fig 1-3, display 106) provided on a flexible substrate (  substrate 102, Para [ 0026]), wherein the display unit comprises a plurality of colored organic light-emitting units ( Fig 3, LE1-LE3), each of the colored organic light-emitting units of each color is configured to emit light of a corresponding color ( Para [ 0040]), and a cross-sectional structure of each of the colored organic light-emitting units comprises: an anode (1062a), an organic light-emitting layer (1062b), a cathode (1062c), and an encapsulation layer (1064); wherein a thickness of a first setting film layer of each of the colored organic light-emitting units of each color is an odd multiple of a half wavelength of the light of the corresponding color, and/or a thickness of a second setting film layer ( Fig 3, LE1-LE3), wherein the second setting film layer ( Fig 3, LE1-LE3) is close to a light-emitting side of the display panel (106), and the first setting film layer is disposed below the second setting film layer ( examiner choose second setting film ” wherein a thickness of a first setting film layer of each of the colored organic light-emitting units of each color is an odd multiple of a half wavelength of the light of the corresponding color”, thus the first setting film layer is disposed below the second setting film layer  is not required even though Wu discloses  anode 1062a is below cathode 1062c). .  
But, Wu does not disclose explicitly a thickness of a second setting film layer of each of the colored organic light-emitting units is an even multiple of the half wavelength of the light of the corresponding color.
In a similar field of endeavor, OSAWA discloses a thickness of a second setting film layer of each of the colored organic light-emitting units is an even multiple of the half wavelength of the light of the corresponding color (Para [ 0011, 0047-0049]).
Since Wu and OSAWA are both from the similar field of endeavor, and organic light emitting elements, the purpose disclosed by OSAWA would have been recognized in the pertinent art of WU. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine WU in light of LIU teaching” a thickness of a second setting film layer of each of the colored organic light-emitting units is an even multiple of the half wavelength of the light of the corresponding color (Para [ 0011, 0047-0049])” for further advantage such as improve the light-emission characteristic of OLED elements.
 
Regarding claim 13.  Wu and OSAWA  discloses the electronic device according to claim 12, wherein a thickness of the first setting film layer of each of the colored organic light-emitting units of each color positioned in the non-bending region is an odd multiple of the half wavelength of the light of the corresponding color, a compensation film thickness of the first setting film layer of each of the colored organic light-emitting units of each color in the bending region is an odd multiple of the half wavelength of the light of the corresponding color, and the compensation film thickness of the first setting film layer is obtained by compensating the thickness of the first setting film layer through a preset included angle, wherein the preset included angle is an included angle between a tangent direction of the bending region and a setting line (since first setting layer is optional, based on claim 1, this claim limitation is not required).  
  
Regarding claim 15. Wu and OSAWA discloses the electronic device according to claim 12, Wu further discloses the wherein the first setting film layer comprises the anode (anode 1062a), and the second setting film layer (Fig 3, LE1-LE3) comprises the cathode (1062c) and the encapsulation layer (112).  

Regarding claim 16.  Wu and OSAWA discloses the electronic device according to claim 15, But, Wu does not disclose explicitly wherein a first functional layer is provided between the anode and the organic light-emitting layer, and the first setting film layer further comprises the first functional layer. 
In a similar field of endeavor, OSAWA discloses wherein a first functional layer is provided between the anode and the organic light-emitting layer, and the first setting film layer further comprises the first functional layer (Fig 2, Para [ 0057-0059]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine WU in light of OSAWA teaching” wherein a first functional layer is provided between the anode and the organic light-emitting layer, and the first setting film layer further comprises the first functional layer (Para [ 0057-0059])” for further advantage such as improve the light-emission characteristic of OLED elements.

Regarding claim 17. Wu and OSAWA discloses the electronic device according to claim 15, But, Wu does not disclose explicitly wherein the second setting film layer further comprises the organic light-emitting layer.
In a similar field of endeavor, OSAWA discloses wherein the second setting film layer further comprises the organic light-emitting layer (Fig 2, Para [ 0057-0059]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine WU in light of OSAWA teaching” wherein the second setting film layer further comprises the organic light-emitting layer (Para [ 0057-0059])” for further advantage such as improve the light-emission characteristic of OLED elements.

 
Regarding claim 18. Wu and OSAWA discloses the electronic device according to claim 17, But, Wu does not disclose explicitly wherein a second functional layer is provided between the organic light-emitting layer and the cathode, and the second setting film layer further comprises the second functional layer.  
In a similar field of endeavor, OSAWA discloses wherein a second functional layer is provided between the organic light-emitting layer and the cathode, and the second setting film layer further comprises the second functional layer (Fig 2, Para [ 0057-0059]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine WU in light of OSAWA teaching” wherein a second functional layer is provided between the organic light-emitting layer and the cathode, and the second setting film layer further comprises the second functional layer (Fig 2, Para [ 0057-0059])” for further advantage such as improve the light-emission characteristic of OLED elements.

Regarding claim 19.  Wu and OSAWA discloses the electronic device according to claim 13, wherein the compensation film thickness of the first setting film layer, d1, or the compensation film thickness of the second setting film layer, dl, is calculated by following formula:
 D1=d0/cosǾ[AltContent: rect] where d0 is the thickness of the first setting film layer or the thickness of the second setting film layer, and Ǿ is the preset included angle (since first setting layer is optional, based on claim 12, this claim limitation is not required).  
 
Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein the thickness of the second setting film layer of each of the colored organic light-emitting units of each color positioned in the non-bending region is an even multiple of the half wavelength of the light of the corresponding color, a compensation film thickness of the second setting film layer of each of the colored organic light-emitting units of each color in the bending region is an even multiple of the 2Application Serial No.: 16/624,210Docket No. 27472.4180 Response to Office Action dated May 26, 2022 half wavelength of the light of the corresponding color, and the compensation film thickness of the second setting film layer is obtained by compensating the thickness of the second setting film layer through a preset included angle, wherein the preset included angle is an included angle between a tangent direction of the bending region and a setting line.

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein the thickness of the second setting film layer of each of the colored organic light-emitting units of each color positioned in the non-bending region is an even multiple of the half wavelength of the light of the corresponding color, a compensation film thickness of the second setting film layer of each of the colored organic light-emitting units of each color in the bending region is an even multiple of the half wavelength of the light of the corresponding color, and the compensation film thickness of the second setting film layer is obtained by compensating the thickness of the second setting film layer through a preset included angle, wherein the preset included angle is an included angle between a tangent direction of the bending region and a setting line.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898